United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glasgow, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0263
Issued: June 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On November 19, 2018 appellant, through counsel, filed a timely appeal from a
September 14, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a recurrence
of disability, commencing October 24, 2017, causally related to her accepted April 27, 2013
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

employment injury; and (2) whether she has met her burden of proof to establish that the
acceptance of her claim should be expanded to include the additional conditions of cervical
radiculopathy and cervical degenerative disc disease.
FACTUAL HISTORY
On April 27, 2013 appellant, then a 50-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on that date she sustained a mild laceration of the right
forearm, a head bump, and neck pain when she was in a motor vehicle accident (MVA) while in
the performance of duty. OWCP accepted the claim for a sprain of the ligaments of the cervical
and lumbar spine. Appellant stopped work on April 27, 2013, returned to work with restrictions
on July 22, 2013, and resumed her usual employment on October 14, 2013.
A magnetic resonance imaging (MRI) scan of the cervical spine obtained on July 12, 2013
revealed mild degenerative changes at multiple levels without stenosis and mild neuroforaminal
encroachment without nerve impingement.
In a report dated September 3, 2013, Dr. Barret Lessenberry, a Board-certified orthopedic
surgeon, discussed appellant’s history of an April 27, 2013 MVA. He related that her symptoms
were “suggestive of some cervical radiculopathy affecting the C6 nerve root on the right side” and
possible carpal tunnel syndrome. On December 26, 2013 Dr. Lessenberry determined that an
electromyogram (EMG) showed no cervical radiculopathy, but that a cervical spine MRI scan
showed C5-6 disc bulging. He indicated that appellant had improved with conservative treatment
and found that she could resume her usual activities.
In a report dated April 18, 2017, Dr. Lessenberry evaluated appellant for cervical pain with
pain and numbness radiating into the right upper extremity. He related that her symptoms had
begun in 2013 and that she had not sustained a new injury. Dr. Lessenberry recommended
diagnostic testing. In a May 18, 2017 progress report, he opined that appellant’s symptoms
suggested right cervical radiculopathy and recommended physical therapy.
On June 15, 2017 Dr. Lessenberry discussed appellant’s symptoms of intermittent right
cervical radiculopathy over the past four years. He diagnosed cervical radiculopathy and
recommended further objective testing. Dr. Lessenberry noted that appellant had worked at the
employing establishment at the time she was initially injured and remained working there at the
present time.
A cervical spine MRI scan obtained on September 13, 2017 revealed facet arthroplasty
particularly at C4-5 and C5-6 on the left side with borderline left neuroforaminal stenosis at C4-5.
In a progress report dated September 6, 2017, Dr. Kimberly Eakle, a Board-certified
internist, obtained a history of appellant experiencing neck pain radiating into the right shoulder
beginning four years ago after a MVA. On examination she found spasm and tenderness of the
paravertebral muscles with reduced grip strength. Dr. Eakle diagnosed cervical radiculopathy and
an unspecified injury to the muscles, fascia, and tendons of the neck.
On October 5, 2017 appellant filed a notice of recurrence (Form CA-2a) of disability and
the need for further medical treatment causally related to her April 27, 2013 employment injury.
2

She asserted that her pain had worsened such that she could not perform her work duties and that
she had developed arthritis. The employing establishment indicated that appellant had stopped
work on September 20, 2017.
In a development letter dated October 17, 2017, OWCP advised appellant of the definition
of a recurrence of disability and the type of evidence necessary to establish that she had sustained
a recurrence of employment-related disability. It afforded her 30 days to submit additional
evidence.
In a progress report dated October 24, 2017, Dr. Eakle diagnosed cervical radiculopathy
and indicated that appellant was off work pending an examination by a chiropractor as delivering
mail was causing spasms.
On October 30, 2017 appellant advised that she had experienced continuous and worsening
problems with her neck, arm, and head after her MVA.
In a duty status report (Form CA-17) dated November 21, 2017, Dr. Eakle diagnosed
cervical radiculopathy and found that appellant was unable to work. She indicated by checking a
box marked “Yes” that the history of injury provided by appellant corresponded to the injury(ies)
described on the claim form.
By decision dated December 27, 2017, OWCP denied appellant’s claim for a recurrence of
disability. It found that the medical evidence she submitted failed to establish that her accepted
April 27, 2013 employment injury had worsened to the extent that she was disabled from her work
duties.
In a progress report dated January 2, 2018, Dr. Todd Shanks, a Board-certified
neurosurgeon, related that appellant had sustained a MVA five years earlier when she was “struck
from behind from a car which ejected her from the vehicle.” He noted that at the time of the
accident she had her arm extended reaching for a mailbox. Dr. Shanks indicated that appellant
subsequently had experienced neck pain that had worsened with intermittent radiation into the
right arm. He related that her neck pain was likely due to facet mediated arthritis disease. In a
January 2, 2018 note, Dr. Shanks opined that appellant should be off work from that date until a
follow-up appointment.
On January 23, 2018 Dr. Eakle diagnosed cervical radiculopathy due to an April 2013
MVA at work. She indicated that she had referred appellant to Dr. Shanks given the extent of her
symptoms. In a duty status report (Form CA-17) dated January 23, 2018, Dr. Eakle provided work
restrictions.
Appellant, on January 24, 2018, requested an oral hearing before an OWCP hearing
representative.
In a report dated January 29, 2018, Dr. Daniel Reynolds, a Board-certified
anesthesiologist, noted that appellant experienced neck pain radiating into the right shoulder and
sometimes into her right hand and fingers. He provided a steroid injection. In a note of even date,
Dr. Reynolds advised that appellant’s primary physician would determine her work status.

3

On February 15, 2018 Dr. Reynolds diagnosed cervical spondylosis without myelopathy
or radiculopathy and provided pain management.
On March 27, 2018 counsel requested a telephonic hearing before an OWCP hearing
representative.
On April 19, 2018 Dr. Shanks found that appellant should remain off work pending
surgery.
In a report dated April 23, 2018, Dr. Eakle diagnosed increasing chronic neck pain with
radiculopathy and noted that appellant had a positive right Spurling sign. She related, “[appellant]
did not have these issues prior to her injury in April of 2013. Her MRI [scan] may have shown
degenerative changes that may have already been present; however, she was asymptomatic at that
time. The injuries appellant sustained in April of 2013 only exacerbated the condition.” Dr. Eakle
recommended a C4 to C6 anterior cervical discectomy and fusion.
At the telephonic hearing, held on July 10, 2018, appellant described her symptoms
following her employment injury. She noted that she had to stop work because she kept dropping
mail. Appellant advised that in 2015 she was involved in another MVA at work, but did not file a
claim as she only cut her nose. She related that she had obtained treatment from a chiropractor.
Appellant indicated that she had stopped work after she filed her notice of recurrence of disability
on October 24, 2017 rather than September 22, 2017. She related that she was not ejected from
her vehicle at the time of the April 2013 MVA.
In a report dated July 19, 2018, Dr. Lessenberry discussed appellant’s continued
complaints of neck pain radiating into the right upper extremity which he indicated “was a
work[-]related problem that occurred back in April 2013.” He noted that her arm had been
extended out of the window of the vehicle when her vehicle was rear ended. Dr. Lessenberry
advised that a cervical spine MRI scan showed “multi-level degenerative disc change with disc
desiccation and bulging at multiple levels.” Dr. Lessenberry related, “I do think [appellant] had
preexistent cervical degenerative disc change aggravated by the auto accident that occurred while
at work for the [employing establishment] on April 27, 2013.” He recommended epidurals before
a surgical procedure. In a July 19, 2018 duty status report (Form CA-17), Dr. Lessenberry found
that appellant was disabled from employment.
By decision dated September 14, 2018, OWCP’s hearing representative affirmed the
December 27, 2017 decision.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.3 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
3

20 C.F.R. § 10.5(x); J.D., Docket No. 18-1533 (issued February 27, 2019).

4

of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.4
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.5
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.6 Where no such rationale is present,
the medical evidence is of diminished probative value.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability, commencing October 24, 2017, causally related to her accepted April 27, 2013
employment injury.
On October 24, 2017 Dr. Eakle diagnosed cervical radiculopathy and found that appellant
should remain off work until examined by a chiropractor. She noted that delivering mail caused
spasms. However, Dr. Eakle failed to address the cause of the diagnosed condition of cervical
radiculopathy. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.8
In a duty status report dated November 21, 2017, Dr. Eakle diagnosed cervical
radiculopathy and found that appellant was unable to work. She checked a box “Yes” indicating
that the history of injury provided by appellant corresponded to the injury(ies) described on the
claim form. The duty status report is merely a form report and does not contain an opinion on

4

Id.

5
Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); F.C., Docket
No. 18-0334 (issued December 4, 2018).
6

J.D., Docket No. 18-0616 (issued January 11, 2019).

7

G.G., Docket No. 18-1788 (issued March 26, 2019).

8

M.C., Docket No. 18-0919 (issued October 18, 2018).

5

whether the accepted employment injury caused disability from employment; consequently, it is
of no probative value on the issue of causal relationship.9
In a progress report dated January 2, 2018, Dr. Todd Shanks, a Board-certified
neurosurgeon, obtained a history of appellant being ejected from her vehicle in an MVA five years
earlier. He discussed her symptoms of progressively worsening neck pain with occasional
radiation into her right arm. Dr. Shanks attributed appellant’s neck pain likely to facet mediated
arthritis disease. He found that she was disabled from employment pending a follow-up
appointment. As Dr. Shanks failed to relate her disability to the accepted conditions of sprains of
the ligaments of the cervical and lumbar spine, his report is insufficient to meet her burden of proof
to establish an employment-related recurrence of disability.10 Additionally, he provided an
inaccurate history of injury, that of appellant being ejected from her vehicle at the time of the
April 2013 MVA. Medical opinions based on an incomplete or inaccurate history are of
diminished probative value.11
On January 23, 2018 Dr. Eakle diagnosed cervical radiculopathy due to an April 2013
MVA at work. In a duty status report (Form CA-17) of even date, she provided work restrictions.
As Dr. Eakle has not attributed appellant’s disability to either her lumbar or cervical sprains, the
conditions accepted by OWCP as employment related, her opinion is not probative to the question
of whether she has established a recurrence of disability due to her April 27, 2013 employment
injury.12
Dr. Reynolds provided pain management for appellant on January 28 and February 15,
2018, but did not address appellant’s work status or any periods of disability. Without a specific
opinion regarding how work factors caused a claimed period of disability, his reports are
insufficient to meet her burden of proof.13
On April 19, 2018 Dr. Shanks found that appellant should remain off work pending
surgery. As she did not address causation, her report is of no probative value.14
Appellant failed to submit medical reports from a physician who has explained with
medical rationale that she sustained a spontaneous worsening of her accepted conditions on or after
October 24, 2017 as a result of the accepted April 27, 2013 employment injury sufficient to cause
disability from employment.15 Thus, the Board finds that she has not established by the weight of

9

T.S., Docket No. 18-0150 (issued April 12, 2019).

10

J.D., Docket No. 18-0616 (issued January 11, 2019).

11

C.B., Docket No. 18-0633 (issued November 16, 2018).

12

See supra note 10.

13

See M.B., Docket No. 18-1455 (issued March 11, 2019).

14

See supra note 9.

15

Id.

6

the reliable, probative, and substantial evidence, a change in the nature and extent of the injuryrelated condition resulting in her inability to perform her employment duties.16
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation period of FECA,17 that an injury was sustained while in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is causally
related to the employment injury.18 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.19
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.20 To establish causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such a causal relationship.21 The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.22 The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.23

16

Id.

17
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
18

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
19

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
20

See T.F., Docket No. 17-0645 (issued August 15, 2018).

21

See S.A., Docket No. 18-0399 (issued October 16, 2018).

22

See P.M., Docket No. 18-0287 (issued October 11, 2018).

23

See F.H., Docket No .18-1238 (issued January 18, 2019).

7

ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include the additional conditions of cervical
radiculopathy and cervical degenerative disc disease.
Dr. Lessenberry, in a report dated September 3, 2013, reviewed appellant’s history of a
MVA at work on April 27, 2013. He found symptoms of radiculopathy at C6 on the right and
possible carpal tunnel syndrome. On December 26, 2013 Dr. Lessenberry advised that an EMG
had failed to reveal radiculopathy, but that a cervical spine MRI scan showed bulging of the discs
at C5-6. He did not, however, directly attribute the cervical radiculopathy to the April 27, 2013
employment injury, and thus his reports are of diminished probative value.24
Dr. Lessenberry again evaluated appellant on April 18, 2017. He advised that her
symptoms had begun in 2013. On May 18, 2017 Dr. Lessenberry found cervical radiculopathy on
the right side and, on June 15, 2017. He noted that appellant’s symptoms had occurred
intermittently for the past four years. Dr. Lessenberry indicated that she had worked for the
employing establishment at the time of her original injury. He did not, however, specifically
attribute the cervical radiculopathy to the April 2013 MVA, and thus his opinion is insufficient to
meet appellant’s burden of proof.25
Dr. Eakle also diagnosed cervical radiculopathy in reports dated September 16, 2017 to
January 23, 2018; however, she did not directly address the cause of the radiculopathy and its
relationship to the April 2013 MVA and thus her reports are of diminished probative value.26
In a report dated April 23, 2018, Dr. Eakle advised that appellant had not experienced
chronic neck pain with radiculopathy prior to her April 2013 injury. She opined that the April 2013
injury had aggravated previously asymptomatic preexisting degenerative changes and
recommended a cervical discectomy and fusion at C4 to C6. Dr. Eakle, however, failed to explain
the mechanics of how appellant’s April 2013 MVA caused an aggravation of preexisting cervical
changes as opposed to changes resulting from the normal progression of the preexisting
conditions.27
On July 19, 2018 Dr. Lessenberry attributed appellant’s neck pain radiating into the right
upper extremity to an April 2013 MVA. He noted that her MRI scan revealed disc desiccation and
bulging at multiple levels with degenerative changes. Dr. Lessenberry found that appellant’s
April 27, 2013 MVA had aggravated her preexisting cervical disc degeneration. However, he did
not provide any rationale for his opinion. Medical conclusions unsupported by rationale are of

24

See supra note 8.

25

M.S., Docket No. 17-0105 (issued December 7, 2017).

26

M.B., Docket No. 17-1773 (issued May 24, 2018).

27

T.M., Docket No. 18-1418 (issued February 7, 2019).

8

little probative value.28 Such rationale is particularly warranted when, as here, there is a history
of a preexisting condition.29
On appeal counsel contends that OWCP failed to apply the appropriate causation standard
or give proper deference to appellant’s attending physician. He asserts that the medical reports
contained rationale. As discussed, however, appellant has not submitted sufficient rationalized
medical evidence supporting that acceptance of her claim should be expanded to include additional
cervical conditions causally related to her April 27, 2013 employment injury or that she sustained
an employment-related recurrence of disability.30
Appellant may submit new evidence with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability, commencing October 24, 2017, causally related to her accepted April 27, 2013
employment injury. The Board further finds that she has not met her burden of proof to establish
that the acceptance of her claim should be expanded to include the additional conditions of cervical
radiculopathy and cervical degenerative disc disease.

28

See supra note 20.

29

See C.B., Docket No. 18-0633 (issued November 16, 2018).

30

See M.S., Docket No. 17-0105 (issued December 7, 2017).

9

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

10

